            Case 2:20-cv-00566-RSM-BAT Document 8 Filed 06/02/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   HANDEL CLASSIUS BULGIN,

 9                              Petitioner,                CASE NO. C20-566-RSM-BAT

10           v.                                            ORDER OF DISMISSAL

11   WILLIAM BARR,

12                              Respondent.

13          On April 29, 2020, the Court ordered Petitioner to file an amended habeas petition within

14   14 days and notified him that failure to comply with this deadline would result in the immediate

15   dismissal of this action without prejudice. Petitioner has not filed an amended petition.

16   Accordingly, this action is DISMISSED without prejudice.

17          Dated this 2nd day of June, 2020.

18

19

20                                                 A
                                                   RICARDO S. MARTINEZ
21                                                 CHIEF UNITED STATES DISTRICT JUDGE

22

23




     ORDER OF DISMISSAL - 1
